IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10890



STEVEN DWAYNE JONES,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-1042-X
                       - - - - - - - - - -

                           May 28, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Steven Dwayne Jones, Texas prisoner #568611, seeks a

certificate of appealability (COA) to appeal from the dismissal

of his habeas corpus application as time-barred.   We previously

remanded Jones’s case to the district court for the limited

purpose of determining when Jones tendered his habeas application

to prison officials for mailing.   The district court has made the

requisite finding and has returned the case to us.     Jones’s COA

motion is GRANTED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-10890
                                  -2-



     Jones’s habeas application was filed on April 11, 1997, the

date that he tendered the application to prison officials for

mailing, Spotville v. Cain, 149 F.3d 374, 378 (5th Cir. 1998),

within the one-year period from April 24, 1996, in which Jones

could file the application.    See Flanagan v. Johnson, 154 F.3d
196, 201 (5th Cir. 1998); 28 U.S.C. § 2244(d)(1).   Jones’s habeas

application therefore was not time-barred.   Accordingly, the

judgment dismissing Jones’s application is vacated and his case

is remanded for further proceedings.    See Whitehead v. Johnson,

157 F.3d 384, 388 (5th Cir. 1998).

     VACATED AND REMANDED.